 

Exhibit 10.1

AMENDMENT NO. 7

TO THE

WOODWARD RETIREMENT SAVINGS PLAN

The Woodward Retirement Savings Plan (As Amended and Restated Effective as of

January 1, 2008), as heretofore amended (the "Plan"), is hereby further amended,
effective as of

March 2, 2013 (except as otherwise provided herein), as follows:

 

1.

The Plan is hereby amended by adding a new Section A-5 at the end of

Supplement A to the Plan to read as follows: ·

 

"Section A-5    Duarte Members. The provisions of this Section A-5 of this
Supplement

A shall apply effective March 2, 2013 (unless otherwise provided) with respect
to Worker

Members who are former employees of GE Aviation Systems LLC at its Duarte, CA
facility and

who become HRT Participants on or after March 2, 2013 (a "Duarte Participant" or
the "Duarte

Participants"). Except as otherwise provided in this Section A-5, all provisions
of the Plan shall

apply to the Duarte Participants.

 

Section A-5.1    Participation.  Notwithstanding any provision of Section 3.1 or

Section A-3, for purposes of determining whether a Duarte Participant is
eligible to

participate in various components of the Plan in accordance with Section 2.1,
the Duarte

Participant shall be credited with service for all periods of employment with GE
Aviation

Systems LLC or any entity that was, on or prior to March 2, 2013, a member of
the

controlled group with of GE Aviation Systems LLC (determined in accordance with
Code

Section 414(b), (c), (m) or (o)) or their predecessors (provided that the Duarte
Participant

was employed by GE Aviation Systems LLC immediately before March 2, 2013 and

provided further that GE Aviation Systems LLC recognized such service for
purposes of

eligibility under the GE Incentive Savings Plan for Union Employees of Aviation
Systems,

Unison Engine Components and Times Microwave Systems (the "GE Savings Plan")).
In no

event, however, shall any Duarte Participant be eligible for Grandfathered
Contributions

under Section 5.3 of the Plan. Additionally, a Duarte Participant shall not be
eligible for

participation in the ESOP component of the Plan pursuant to Article IX (a) for
any Plan Year

beginning before January I, 2013, and (b) effective for Plan Years beginning on
or after

January 1, 20 13, if, and for the period thereof during which, the Duarte
Participant is part of

a collective bargaining unit represented by a collective bargaining agent.

 

Section A-5.2    Contributions.

 

(a)

Deferral Contributions. A Duarte Participant shall be eligible to have a
percentage of his Eligible Pay contributed to the Plan as Payroll Deferrals in
accordance with the provisions of Article IV of the Plan (including pursuant to
an Automatic Contribution Arrangement as provided in Section 4.6, if
applicable).

 

(b)  After-Tax Contributions. A Duarte Participant's election to contribute a
portion of is compensation to the GE Savings Plan as an After-Tax Employee
Contribution (as defined under



 

--------------------------------------------------------------------------------

 

 

the GE Savings Plan) in effect as of March 2, 2013 shall have no force or effect
for purposes of the Plan.

 

(c)  Company Matching Contributions. Notwithstanding any provision of Section
5.2 or Section A-4.4 to the contrary, effective as of March 2, 2013, the
following provisions shall apply:

 

(i)   Any Duarte Participant who is covered by the collective bargaining
agreement between the Company and the International Union, United Automobile,
Aerospace, and Agricultural Implement Workers of America and its Local No. 509
(a "Duarte Union Participant"), shall be eligible for Company Matching
Contributions equal to fifty percent (50%) of the sum of the Duarte Union
Participant's Payroll Deferrals and Roth Contributions for such period up to a
maximum of six percent (6%) of the Duarte Participant's Eligible Pay.

 

(ii)   Any Duarte Participant who is not described in Section A-5.2(c)(i) above
with respect to all or any portion of a Plan Year beginning on or after January
I, 2013 shall be eligible for Company Matching Contributions in accordance with
Section 5.2 for such Plan Year, or the portion thereof, with respect to which he
is not so described.

 

(d)  Profit Sharing Contributions.

 

(i)   For any Plan Year beginning on or after January I, 2013, the Company may
contribute to the Plan, on behalf of each Duarte Union Participant who, on the
last day of the Plan Year, is actively employed by, or on an approved leave of
absence from, the Company, such amount as may be determined in the sole
discretion of the Board of Directors of the Company.

 

(ii)   For any Plan Year in which a Profit Sharing Contribution is made under
this Section A-5.2( d), the Account of each eligible Duarte Union Participant
shall be allocated an amount in the proportion that each eligible Duarte Union
Participant's Eligible Pay bears to the aggregate Eligible Pay of all eligible
Duarte Union Participants.

 

(iii)   For accounting purposes, the Committee shall establish and maintain a
separate Account for each eligible Duarte Union Participant to which shall be
allocated the eligible Duarte Union Participant's share of Profit Sharing
Contributions, if any, and any respective earnings and losses thereon. The
portion of a Duarte Union Participant's Account attributable to Profit Sharing
Contributions, including any respective earnings and losses thereon, shall be
invested in accordance with Article VIII.

 

Section A -5. 3    Vesting and Forfeitures.

 

(a) Vested Interest. Notwithstanding any provision of Section 12.1 to the
contrary, a Duarte Union Participant's vested interest in his Company Matching
Contribution Account and Profit Sharing Contribution Account shall be determined
under the following schedule:





 

--------------------------------------------------------------------------------

 

 



 

Years of Vesting Service

Vested Percentage

Less than 1

0%

At least 1 year, but less than 2 years

33%

At least 2 years, but less than 3 years

67%

3 or more years

100%

 

Further notwithstanding the foregoing, a Duarte Union Participant shall be fully
(100%) vested in his Company Matching Contribution Account and Profit Sharing
Contribution Account if he (i) is an employee of the Company on the first day of
the month following the date on which the Duarte Union Participant attains age
60, (ii) dies while employed by the Company or while performing "qualified
military service" (within the meaning of Code Section 414(u)) or (iii) suffers a
disability or is judicially declared incompetent while employed by the Company
or after a termination of employment with the Company but prior to incurring a
Period of Severance.

 

(b) Years of Vesting Service. For purposes of this Section A-5 of Supplement A
to the Plan, the term "Years of Vesting Service" means, with respect to any
Duarte Union Participant, the service credited for purposes of determining the
Duarte Union Participant's vested interest in his Company Matching Contribution
Account and Profit Sharing Contribution Account. The following rules shall apply
in calculating Years of Vesting Service:

 

(i)   A Duarte Union Participant shall be credited with full and partial Years
of Vesting Service for the period from his Employment Commencement Date to his
Severance Date. Years of Vesting Service shall be calculated on the basis that
12 consecutive months of employment equal 1 year and non-consecutive periods of
employment which are not disregarded under subsection (iv) shall be aggregated.

 

(ii)   If a Duarte Union Participant retires, quits or is discharged or
otherwise experiences a Separation from Service, the period commencing on the
Duarte Union Participant's Severance Date and ending on the first date on which
he again performs an Hour of Service shall be taken into account, if such date
is within 12 consecutive months of the date on which he last performed an Hour
of Service.

 

(iii)   If the Duarte Union Participant is absent from work for a reason other
than one specified in Section A-5.3(b)(ii) and within 12 months of the first day
of such absence, the Duarte Union Participant retires, quits or is discharged or
otherwise experiences a Separation from Service, the period commencing on the
first day of such absence and ending on the first date on which he again
performs an Hour of Service shall be taken into account, if such date is within
12 consecutive months of the date on which his absence began.

 

(iv)   The Years of Vesting Service completed by a Duarte Union Participant
prior to a Period of Severance of at least 60 consecutive months shall be
disregarded if the Duarte Union Participant had no vested interest in any of his
Accounts as of the beginning of the Period of Severance and the Period of
Severance is equal to (or



 

--------------------------------------------------------------------------------

 

 

greater than) the Duarte Union Participant's Years of Vesting Service preceding
that Period of Severance.

 

(v)   Notwithstanding any other provision of this Section A-5.3(b), a Duarte
Union Participant shall be credited with service for all periods of employment
with GE Aviation Systems LLC or any entity that was, on or prior to March 2,
2013, a member of the controlled group with of GE Aviation Systems LLC
(determined in accordance with Code Section 414(b), (c), (m) or (o)) or their
predecessors (provided that the Duarte Participant was employed by GE Aviation
Systems LLC immediately before March 2, 2013 and provided further that GE
Aviation Systems LLC recognized such service for purposes of vesting under the
GE Savings Plan.

 

(vi)  Notwithstanding any provision of the Plan to the contrary, the calculation
of a Participant's Years of Vesting Service shall comply with Section 411 of the
Code and regulations issued thereunder.

 

(c) Forfeitures.

 

(i)   The Account of a Duarte Union Participant who has had a Separation from
Service shall be closed, and the forfeitable amount held therein shall be
forfeited on the earlier of: (A) the date on which he receives a distribution of
his entire vested interest in his Account; or (B) the date on which he incurs a
Period of Severance of at least 60 consecutive months.

 

(ii)   A Duarte Union Participant who has a Separation from Service at a time
when his vested interest in his Account is zero shall be deemed to have received
a cash-out of his Account as soon as administratively practicable following the
date of his Separation from Service and his Account shall be forfeited.

 

(iii)   Amounts forfeited from a Duarte Union Participant's Account under
subsections (i) or (ii) above shall be used, at the discretion of the Committee,
either (A) to reduce future Company Matching Contributions and Profit Sharing
Contributions otherwise payable to the Plan or (B) to pay administrative costs
of the Plan.

 

(iv)   If a Duarte Union Participant who has received a distribution, or has
been deemed to have received a distribution, under this Section A-5.3(c),
whereby any part of his Account has been forfeited, again becomes a Worker
Member eligible to participate in the Plan prior to incurring 5 consecutive
Periods of Severance and, if the distribution was made under subsection (i)(A),
repays the amount of the distribution no later than the fifth anniversary of the
date on which the Duarte Union Participant again becomes a Worker Member
eligible to participate in the Plan, the amount so forfeited shall be restored
to his Account. Amounts restored under this subsection (iv) shall be funded
through current forfeitures or additional contributions by the Company.

 

(d) Definitions. The following terms shall have the following meanings for
purposes of this Section A-5.3.

 

(i)   Employment Commencement Date means, with respect to a Duarte Union
Participant, the first date on which such Participant performs an Hour of
Service or,



 

--------------------------------------------------------------------------------

 

 

with respect to a Duarte Union Participant who has incurred a Period of
Severance, the first date following the Period of Severance on which such
Participant performs an Hour of Service.

 

(ii)   Period of Severance means the total period between a Duarte Union
Participant's Severance Date and the date the Duarte Union Participant is first
credited with an Hour of Service after his Severance Date.

 

(iii)  Separation from Service means, for any Duarte Union Participant, his
death, retirement, voluntary or involuntary termination, disability or any other
absence, termination or other separation from employment that causes him to
cease to be a Worker Member.

 

(iv)  Severance Date means the earlier of (A) the date on which a Duarte Union
Participant incurs a Separation from Service, or (B) the first anniversary of
the date that the Duarte Union Participant is otherwise first absent from work
for the Company and all Related Employers (with or without pay) for any other
reason.

 

Section A -5. 4 Pre-Termination Withdrawals and Loans.

 

(a) Pre-Termination Withdrawals.  In accordance with the provisions of Section
11.1 of the Plan, a Duarte Union Participant may withdraw on or after the date
the Duarte Union Participant attains age 59-1/2 all or any portion of his vested
Profit Sharing Account and vested Company Matching Contribution Account. In
addition, a Duarte Union Participant may withdraw all or any portion of his
vested Profit Sharing Account to the extent necessary to meet a Hardship (as
defined in Section 11.2).

 

(b) Loans.  A Duarte Union Participant may request a loan from the vested
portion of his Profit Sharing Account and the vested portion of his Company
Matching Contribution Account in accordance with the provisions of Section 11.3
of the Plan.

 

(c) Post-Termination Partial Withdrawal After Age 55.  A Duarte Union
Participant who has terminated employment and reached age 55 may withdraw any
portion of his vested Accounts under the Plan upon requesting a withdrawal from
the recordkeeper."

 

2.             Except as set forth herein, the Plan shall remain in full force
and effect.

 

Executed as of the 1 day of March , 2013.

 

WOODWARD, INC.

By: /s/ Rick W. Holm                                .        

    Corporate Director, Global HR

    Support Services and Risk Management

 



 

--------------------------------------------------------------------------------